Metcalf, J.
We are all of opinion that the legal effect of the condition of the bond given by Brown to White was a demise to White of the premises therein described, so long as *260he should pay the interest quarterly on the note therein mentioned, and should not fail to pay the principal on demand ; Bac. Ah. Leases, &c. K; Moshier v. Reding, 3 Fairf. 478; and that, as White had punctually paid the interest on the note, as rent, and it did not appear that payment of the principal had ever been demanded of him, his rights under the demise continued at the time of Brown’s conveyance of the premises to the defendants. Not being tenant at will, when that conveyance was made, his tenancy was not thereby terminated. New trial ordered.